DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is the national stage entry of PCT/EP2019/052606 filed 4 February 2019. Acknowledgement is made of the Applicant’s claim of foreign priority to application EP18154984.1 filed 2 February 2018. The effective filing date of the application is accordingly 2 February 2018.

Examiner’s Note
Applicant's amendments and arguments filed 1 August 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 1 August 2022, it is noted that claims 1-2, 12-13, 15, 17 have been amended and claims 19-23 newly added. Support can be found in the specification at (pg 8, lns 8-12; pg 12, lns 10-14; Table 7). No new matter has been added.

Status of the Claims
Claims 1-9, 12-13, and 15-23 are pending.
Claims 1-9, 12-13, and 15-23 are rejected

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 12-13, and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pascal et al. (US 2006/0040031) in view of Pascal (US 2014/0348892).
The applicant claims, in claim 1, a method of treatment of development of parasites in a food product comprising mixing 500 ppm (at most 500 mg/1 kg food) of a powder comprising more than 40% alkali metal bicarbonate with a food product wherein the powder is a particle with mean size of at most 300 m and wherein the powder dose is so that the mortality of the parasite is at most the mortality without food. Claims 2-3 narrow the amount of powder used. In claims 4-5 the amount a species of bicarbonate are narrowed. Claims 6-7 require a co-formulant such as silica. In claim 8 the particle size is at most 100 m. Claim 9 limits the food product to certain grain seeds, oil plants, legume seeds, beans, and nuts. Claim 12 limits the selection of parasite. Claim 13 is a food product with a surface wherein on said surface from 10-1000 ppm of a powder comprising at least 40% alkali metal bicarbonate (particles with mean size of at most 300 m) is applied. Claims 15-16 are a method of making the claimed composition. Claims 17-18 are a method for treating a food product comprising mixing the food product with the powder composition above. In claims 19 and 22-23, the amount of powder is further narrowed. In claim 20, the mortality rate is measured as a function of time and relative humidity. Claim 21 requires the mortality rate of the parasite is at most 15 ±4% after 7 days at a set temperature.
Pascal teaches a powder comprising more than 40% by weight of sodium bicarbonate useful for acaricidal effects in the storage of cereals (abstract). Sodium bicarbonate is harmless to humans and particularly effective against acarids [0009]. The mixture of Pascal can be applied as a mixture with cereals or also applied to the walls of the means of storage of the cereals [0011]. It is preferred that 90% of the granules have a diameter of less than 100 m and that at least 95% of the powder comprises sodium bicarbonate [0015, 0017]. In addition, at least 1% by weight of silica can further be included in the powder for its insecticidal effects [0021]. Table 2 shows that sodium bicarbonate, alone, has approximately a 9% mortality rate in wheat weevils after 7 days, which is similar to control, and is amplified to 100% by the inclusion of silica (Table 2). These results differ slightly when applied against a different pest, lesser grain borer, in Table 1, thus showing how the efficacy varies depending on the insect. Pascal carries out experiments at 22 ºC ±1 ºC and 70% ± 5% relative humidity [0072] at days 3, 7, 10, 14, 21, 30, and 42 as well as shorter periods of time down to 1 hour (Tables 3-5). In one example, the mortality can be adjusted to be 17% after 7 days (Table 5).
Pascal does not teach the dosage of powder used to treat the food product.
Pascal ‘892 teaches a method for manufacturing a parasiticidal composition comprising alkali metal bicarbonate and silica to make particles with a diameter of less than 100 m (abstract). Pascal ‘892 provides an example where wheat seeds are mixed with 1 g per kg of parasiticidal composition (1000 ppm) and treated against grain weevils [0088-0089].
It would have been prima facie obvious to prepare cereal products (like wheat) and coat them with a layer of powder comprising at least 95% sodium bicarbonate and at least 1% silica wherein the granules are less than 100 m, since Pascal teaches this formulation for the protection of food products from acarids such as weevils and borers. The powder is similar to the control unless the silica is further added, which increases mortality to 100%. Since Pascal does not teach the amount or concentration of powder to be applied, it would have been obvious to look to Pascal ‘892, which teaches using 1 g of parasiticidal composition per kg of food wherein the composition appears to be the same as from Pascal.
Regarding the mortality rate of the powder, the prior art cited teaches the powder product applied to a food product wherein the properties of the powder are the same as required in the instant claims. In addition, the prior art teaches that the inclusion of and amount of silica has a strong effect on mortality. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). That being said and in view of the ability of the skilled artisan to optimize the dosage of the powder, the mortality rate of the powders of the prior art are inherent and would thus be the same for the instant claims. The instant claims require the mortality to be at most the mortality of the parasite without food. In the absence of food, it is presumed that the parasites will die, thus mortality will be 100%. Thus, the instant claims require a maximum mortality of 100%. Pascal teaches mortality rates of 100% or less. Further, the amount of powder can be optimized based on the knowledge of the efficacy of sodium bicarbonate as taught in the prior art. Therefore, it would have been obvious to add enough powder, which could include amounts lower than 1000 ppm such as 500 ppm or 50 ppm, including silica as taught by Pascal to maintain a mortality rate similar to control and/or at most 15% after 7 days. It would have also been obvious to add enough powder with silica to have a mortality rate of at least 34% after 7 days. That being said and in lieu of objective evidence of unexpected results, the dosage can be viewed as a variable which achieves the recognized result of successfully controlling the parasite population. The optimum or workable range of dosing can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of bicarbonate nonobvious.
Although the conditions used to measure mortality in Pascal ‘892 are slightly different (in the relative humidity) than the instant claims, these conditions are reasonably close for the skilled artisan to assume similar end results as required in instant claims 20-21.
The resulting powder coated food product and the method of treating the food product, renders obvious the methods of instant claims 15-18 which comprise the same active method steps as claim 1. Thus, claims 1-9, 12-13, and 15-23 are accordingly rejected as obvious in view of the prior art above.

Response to Arguments
Applicant's arguments filed 1 August 2022 have been fully considered but they are not persuasive. The Applicant argues, on page 9 of their remarks, that Pascal does not teach the dosage of powder and that Pascal ‘892 only teaches 1000 ppm and is silent to using 500 ppm of bicarbonate. The Applicant argues, on page 11, that it is not predictable from the cited art whether 500 ppm would be effective in achieving a high mortality in the absence of food.
In response, although Pascal is silent to dosage and Pascal ‘892 only teaches 1000 ppm, as described above, the dosage of 1000 ppm results in 100% mortality. Thus, using lower doses to determine an optimum dose that still reaches either 100% or a desired level of mortality less than 100% would have been obvious as routine optimization and experimentation. In the absence of food, the parasites should die completely as food is necessary for life, thus no matter the concentration of bicarbonate a 100% mortality rate would eventually be achieved.

The Applicant argues, on page 10 of their remarks, that Pascal ‘892 is silent on the mortality rate of parasites when they are deprived of food.
In response, the mortality rate of parasites deprived of food is assumed to be 100% since all living things will ultimately die when deprived of food completely. Regarding the rate of death, the rate is irrelevant because the instant claims only require “the mortality of the parasite is at most the mortality of the parasite without food” and does not refer to the rate thereof.

The Applicant argues, on page 11 of their remarks, that on of ordinary skill would use higher than 1000 ppm of bicarbonate based on Pascal ‘031, which shows a 100% mortality rate after 15 days as opposed to Pascal ‘892 which shows only 44% mortality after 14 days and 81% after 42 days.
In response, Pascal ‘893 use a co-milled bicarbonate with silica. Pascal ‘031 uses sodium bicarbonate alone. As such, differences in efficacy are to be expected. Neither example exceeds 100% mortality (which would be impossible anyway) thus the mortality of any concentration is “at most the mortality of the parasite without food.” As described above, it would have been obvious to start at 1000 ppm and optimize to find the ideal dose of sodium bicarbonate.
Applicant argues, on pages 11-12, that the claimed use of the claimed composition is totally different than those taught in the cited prior art.
In response, the above rejection is maintained for reasons on the record and for the composition and methods of use thereof taught in the cited references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613